135 N.J. 461 (1994)
640 A.2d 845
IN THE MATTER OF CHARLES J. BENJAMIN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
May 13, 1994.

ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that CHARLES J. BENJAMIN of NEWARK, who was admitted to the bar of this State in 1982, be suspended from the practice of law for a period of three months for possession of cocaine and marijuana, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on lawyer's honesty, trustworthiness or fitness as a lawyer), and further recommending that respondent also be publicly reprimanded for failing to report to the Office of Attorney Ethics that he had been charged with the violation of criminal laws as a result of said possession, in violation Rule 1:20-6(a);
*462 And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CHARLES J. BENJAMIN of NEWARK is hereby suspended from the practice of law for a period of three months, effective June 6, 1994, and until the further Order of the Court; and it is further
ORDERED that respondent is hereby publicly reprimanded for his failure to report the criminal charges against him to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.